Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over (US 8759721) Alexander hereinafter referred to as Alexander in view of (US 20160243000) Gray hereinafter referred to as Gray.

Regarding claim 1, Alexander (fig 34D) teaches A preparation vessel (beer mug 1600) comprising a vessel wall (inner side surface 1612b), a preparation area col 37 line 33 “cavity that can hold liquid 1618” surrounded by the vessel wall (inner side surface 1612b), and a cooling device col 37 line 37 “cooling elements 1660, also called Peltier elements” allocated to the vessel wall, the cooling device contacting the vessel wall in a heat-conducting manner for cooling col 37 line 37 “The cooling system 1655 can include one or more cooling elements 1660 (e.g. Peltier elements) disposed against an outer surface of the inner side surface 1612b so as to cool said inner side surface 1612b and thereby cool the liquid in the cavity 1618” a preparation item present in the preparation area (liquid in cavity 1618), wherein the vessel wall in at least a partial area has a double-walled design col 15 line 35 “a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b”, with an inner wall bordering the preparation area and an outer wall that is formed separately from the inner wall and spaced apart from the inner wall by a gap col 15 line 35 “a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b” the space between the circumferential wall and inner surface forms a gap, wherein the cooling device is disposed in the gap (col 37 line 34: The beer mug 1600 can have a cooling system 1655 which can be disposed (e.g., embedded) in a cavity 1650a between the circumferential wall 1612a and the inner side surface 1612b). 
Alexander further teaches wherein a heat sink is arranged on a side of the cooling device col 15 line 26 “In some embodiments, the dishware, drinkware or serverware device can include a heat sink (e.g., one or more fins) to dissipate heat generated by the heating or cooling element.” facing away from the inner wall, because the cooling devices (cooling elements 1660) taught by Alexander are disposed against an outer surface of the inner side surface 1612b, the heat sink (not shown) would necessarily be arranged on a side of the cooling device facing away from the inner wall as claimed.
While Alexander does not teach a phase change material in the gap, the phase change material being located between the cooling device and the outer wall as viewed in a direction from the preparation area to the outer wall, 
Gray (fig 3) teaches a phase change material (phase change material 31) in the gap [0072] “an outer shell 43, an inner shell 45, and an insulation layer 47 between , the phase change material being located between the cooling device (Peltier device 33) and the outer wall (outer shell 43) as viewed in a direction from the preparation area to the outer wall
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a phase change material being located between the cooling device and the outer wall as taught by Gray into the preparation vessel comprising a cooling device taught by Alexander. 
	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), a phase change materials inside a double wall is commonly used to maintain a temperature for a longer period than insulation and thermoelectric devices are known in the art to transfer heat to or from phase change materials.
Alexander as modified by Gray above teaches the phase change material adjoins both the cooling device and the heat sink, as stated above, the cooling devices (cooling elements 1660) taught by Alexander are disposed against an outer surface of the inner side surface 1612b, the heat sink (not shown) would necessarily be arranged on a side of the cooling device facing away from the inner wall as claimed. When Alexander is then modified by adding the phase change material taught by Gray, (which is distal of the cooling device (Peltier device 33)), the phase change material would necessarily be in the gap, distal of the Peltier device and the heat sink. Therefore, 

Regarding claim 3, modified Alexander teaches The preparation vessel according to claim 1, as stated above, wherein the cooling device is a Peltier element (col 37 line 37: The cooling system 1655 can include one or more cooling elements 1660 (e.g. Peltier elements)).

Regarding claim 5, modified Alexander teaches The preparation vessel according to claim 1, as stated above
While Alexander does not teach the phase change material has a specific heat capacity of greater than 2 kJ/(kg K), Gray teaches the phase change material is water ([0092] In use, the phase change material 31 is water that is converted into ice) where water has a specific heat capacity of greater than 2 kJ/(kg K). Water has a specific heat capacity about 4 kJ/(kg K), which is greater than 2 kJ/(kg K).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate water as a phase change material as taught by Gray into the heat transfer container taught by Alexander. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary 

Regarding claim 6, Alexander, as modified in claim 5, teaches The preparation vessel according to claim 5  wherein the phase change material is water ([0092] In use, the phase change material 31 is water that is converted into ice), which has a transition temperature that is greater than -10 °C and less than 25 °C (at atmospheric pressure, water has a transition temperature of about 0°C, which is greater than -10 °C and less than 25 °C).

Regarding claim 8, modified Alexander teaches The preparation vessel according to claim 1 as stated above
While Alexander does not teach a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area, while Gray does not explicitly teach a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area, Gray teaches that a product to phase change material relationship is known ([0047] In one embodiment of the invention there is provided a portable temperature controlled container in which the storage compartment has a volume of between 10 and 20 litres) and ([0105] approximately 2 litres of phase change material used to cool the storage compartment)
a volume of the phase change material is 0.75 to 1.25 times as large as a volume of the preparation area as taught by Gray into the heat transfer taught by Alexander and to modify the ratio as claimed as a matter of routine optimization because applicant appears to have placed no criticality on the claimed range. Since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Gray as applied to claim 1 above, and further in view of (US 9447995) Bloedow, hereinafter referred to as Bloedow.

Regarding claim 7, modified Alexander teaches The preparation vessel according to claim 5 as stated above
While Alexander does not teach the gap has several phase change materials with transition temperatures that differ from each other, Bloedow teaches the gap has several phase change materials col 9, line 50 “In some embodiments, a phase change material unit includes a plurality of internal containers, each including phase change material. The phase change material can be the same in each of the plurality of internal containers. The phase change material can be different among the plurality of internal containers” with transition temperatures that differ from each other col 8 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate several phase change materials which have different transition temperatures as taught by Bloedow into the heat transfer container taught by Alexander. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.), phase change materials inside a double wall is commonly used to maintain a temperature for a longer period than insulation and multiple phase change materials can be used to enhance thermal storage and improve thermal performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Gray as applied to claim 1 above, and further in view of (WO 2007135130) Schomacher, hereinafter referred to as Schomacher. 

 a base device (fig 38E) and a preparation vessel (fig 34D, mug) according to claim 1 as stated above, that is configured to be connected col 38 line 47 “In another embodiment, the mug 1600 can include one or more corrosion resistant electrical contacts (not shown) on an outer surface of the mug 1600, such as a bottom surface 1642 of the bottom portion 1640 of the mug 1600, where the electrical contacts are sized and shaped to contact corresponding electrical contacts (not shown) (e.g. on a charging base when the mug 1600 is placed on the charging base)” with the base device (fig 38E), wherein the base device and the preparation vessel have corresponding electrical contacts (fig 34D and fig 38E) and (col 38 line 47) for supplying power to electrical consumers of the preparation vessel from a power source of the base device col 40 line 1 “In one embodiment, the power source can be one or more wireless power transmitters 1800 (e.g., and inductive power pad) that can be attached to, coupled to, embedded in, or otherwise incorporated into a table top, counter top, bar top, desk top or any other support surface 1850)”, wherein the cooling device is an electrical consumer of the preparation vessel 
While Alexander does not teach A food processor, Schomacher (fig 1) teaches a food processor (food processor 2) comprising a base device (6) and a preparation vessel (ice cream maker 1)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the mug taught by Alexander with a food processor as taught by Schomacher. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See .
 
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Alexander and Gray are not appropriate for giving a skilled person a hint to the invention”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Alexander discloses double walled food or beverage vessels with Peltier elements, heat sinks, and an insulative gap within a double wall. Alexander, in combination with other references as stated above, discloses what is claimed regardless of the differences between the inventions. This is not persuasive.
In response to applicant's argument that “Gray fails to disclose that the phase change material adjoins both the cooling device and the heat sink”, by definition, a phase change material is fluid at some point in time, being fluid, the phase change material will flow and fill in available space. Alexander discloses double walled food or beverage vessels with Peltier elements, heat sinks, and an insulative gap within a double wall. Gray discloses a phase change material that is distal to a Peltier element, .  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN J. CUSICK/Examiner, Art Unit 3763         

/BRIAN M KING/Primary Examiner, Art Unit 3763